Citation Nr: 9920313	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic ileum 
disorder.  

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral muscle strain.  

4.  Entitlement to a compensable evaluation for left wrist 
ganglion cyst residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from July 1983 to March 1992, 
when she was discharged on account of physical disability.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from several different 
Department of Veterans Affairs (VA) regional offices (RO).  

A review of the record shows that, by rating decision dated 
in February 1999, entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
post-traumatic stress disorder, was denied.  The veteran was 
notified by communication dated that month from the Houston 
RO.  A disagreement with that determination has not been 
received.  


FINDINGS OF FACT

1.  There is no competent evidence of the presence of a 
chronic ileum disorder.  

2.  The veteran's migraines do not result in very frequent, 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  

3.  Manifestations of the veteran's lumbosacral muscle strain 
include subjective complaints of pain, forward flexion to 
45 degrees, right lateroflexion to 30 degrees, left 
lateroflexion to 30 degrees, right rotation to 45 degrees, 
and left rotation to 45 degrees.  The motion restriction of 
the back is moderate in degree.
4.  Recent examination showed no objective evidence of pain 
on motion, no evidence of paravertebral muscle spasm, no 
neurologic involvement, and no X-ray abnormalities.  

5.  Recent examination showed the left wrist ganglion cyst 
residuals to be asymptomatic.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic ileum 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for an initial evaluation in excess of 
30 percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8100 (1998).  

3.  The criteria for an initial evaluation of 20 percent for 
low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998).  

4.  The criteria for a compensable evaluation for left wrist 
ganglion cyst residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.20, 4.118, Diagnostic Code 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Chronic Ileum Disorder

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of § 5107."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with any development pertinent to that claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1)  Competent evidence of a 
current disability (medical diagnosis); (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence, depending on the circumstance); and 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In order for service 
connection to be established, the evidence must demonstrate 
the existence of a current disability and a causal 
relationship between that disability and military service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(d).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.102 
(1998).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disability at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened under the basis of § 3.303(b) if a 
condition is observed during service or during an applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to this symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

A review of the service medical records is without reference 
to a chronic disability involving the ileum.  

A review of the record shows that service connection is in 
effect for a number of disabilities, including residuals of a 
hysterectomy with bilateral salpingo oophorectomy, rated as 
50 percent disabling; and abdominal and pelvic pain due to 
adhesions and endometriosis, postoperative status, with 
appendectomy, rated as 10 percent disabling.  

The post service medical evidence includes the report of a VA 
examination of the veteran's intestines in October 1992.  At 
that time it was noted that she had had seven previous 
abdominal surgeries.  Reference was made to the fact that she 
had complained of chronic abdominal and pelvic pains and had 
had a large ovarian cyst removed in 1990.  Later in 1990, she 
had the right ovarian cyst removed.  Following the 
operations, she was found to have a large amount of 
adhesions.  She was found to have small bowel obstruction for 
which she had surgery September 1990.  Reference was made to 
a barium enema done in March 1992 at a service facility.  
That study reflected the terminal ileum was not refluxed.  
The ileocecal valve showed some patulous configuration, but 
an overhead film smoothed adequately.  The retrorectal space 
was not enlarged.  The impression was a solid column study 
with no significant anomalies demonstrated.  The current 
examination diagnosis was residuals from multiple abdominal 
surgeries, including surgery for complete small bowel 
obstruction and lyses of multiple dense adhesions.  

Additional medical records include a report of a visit to a 
private medical facility in July 1993 for complaints which 
included reflux distress and abdominal cramping.  An 
assessment was made of gastroesophageal reflux.  It was noted 
that she might need an upper gastrointestinal series versus 
an esophagogastroduodenoscopic examination.  An assessment 
was made of irritable bowel syndrome/constipation.  

Additional post service medical evidence include the report 
of a barium contrast study accorded the veteran in June 1998.  
The contrast was followed through the entire extent of the 
small bowel until it entered the cecum via the terminal 
ileum.  No persistent filling defects, luminal narrowing, or 
mucosal defects were present.  The impression was a normal 
small bowel follow-through study.  A clinical examination of 
the intestines was accorded the veteran prior to the small 
bowel follow-through study.  A diagnosis of a chronic ileum 
disorder was not made.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U. S. 
Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for 
service-connected disease or injury to cases where disease or 
injury had resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  See Chelte v. Brown, 
10 Vet. App. 268, 271 (1997) (requiring that current 
disability be shown to a compensable degree).  

The veteran's assertions that she has had problems with her 
ileum during service and ever since is insufficient to find 
her claim well grounded.  The Court has held that, where a 
question is factual in nature, that is whether an incident or 
disease occurred in service, competent lay testimony, 
including the veteran's own statements, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is of one of medical 
etiology, or medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Because the 
claim is not well grounded, the VA is under no further duty 
to assist her in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render a 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Court has held that the obligation under § 5103(a) exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, VA has not had 
notice of any known and existing evidence that would make the 
adjudicated service connection claim well grounded.  The 
Board notes that the RO has informed the veteran of the 
necessary evidence in its notices of decisions and in the 
statement of the case and the supplemental statement of the 
case.  

Increased Ratings

In a claim for an original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (1998).  

Disability evaluations are determined by the application of 
the VA's schedule of ratings disabilities (rating schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
written schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions and 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating period.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  


Migraine Headaches

According to the rating schedule, migraines with 
characteristic prostrating attacks occurring on the average 
once a month over the last several months warrant a 
30 percent disability rating.  Migraines with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
for an evaluation in excess of 30 percent for migraine 
headaches.  

By rating decision dated in April 1992, service connection 
for migraine headaches was granted and a noncompensable 
evaluation was assigned, effective March 11, 1992, the day 
following the veteran's service discharge.  

The veteran was accorded a rating examination by VA in 
October 1992 for evaluation of her headaches.  She reported 
that she had taken several medications in the past, including 
Inderal, Verapamil, Calan, and Elavil.  She reported that she 
had a reaction to Elavil.  At the present time, she was 
taking only Xanax.  When the Xanax did not give relief, she 
stated she went to the emergency room about 1 to 2 times a 
month to get injections.  She complained that she woke up 
with a headache and went to bed with a headache.  She 
reported it was like one big explosion to her.  She 
associated the headaches with vomiting, blurred vision, and 
sensitivity to light and noise.  A CT scan of the head was 
reported as negative.  Neurological examination was 
essentially unremarkable.  The veteran stated that a 
physician thought her headaches could be related to the 
anesthesia that she had had for the several surgeries she had 
had in the past or it could be hereditary, although she noted 
no one in her family had her kind of migraine headaches.  The 
diagnosis was migraine headaches.  

She was seen at a private medical facility in July 1993 for a 
complaint of a several year history of migraine headaches.  
She stated she had a migraine headache for four days.  She 
described the pain as going up her left side and making her 
sick to her stomach.  She added that light bothered her.  She 
gave a history of having a headache "every week for the last 
year."  She reported that she had been evaluated in multiple 
facilities and was now taking various medications, but 
nothing was helping her.  Examination of the eyes was normal 
and no focal neurologic changes were seen.  The assessment 
was migraine headache.  

The veteran also gave testimony regarding the effect of her 
headaches on her ability to function at a personal hearing 
before a hearing officer at the RO several months earlier in 
October 1992.  She stated that the headaches intensified 
about twice weekly and required to have bed rest.  She stated 
they were accompanied by blurred vision, vomiting, and 
occasional diarrhea.  

By rating decision dated in June 1993, the prior rating 
decision was noted to reflect a 10 percent evaluation for the 
veteran's migraine headache, effective March 11, 1992.  

Subsequent medical reports reflect on one occasion in July 
1993, she complained of migraine headaches every week for the 
past year.  She described the pain as throbbing.  She 
complained that light also bothered her.  She said she was 
taking multiple medications for her headaches, but nothing 
helped.  She was prescribed Midrin.  Physical examination at 
that time was unremarkable.  

By rating decision dated in November 1993, the prior rating 
decisions were amended to reflect a 30 percent disability 
rating for the veteran's migraine headaches, from March 11, 
1992, reflecting the increased symptomatology described 
above.  

In June 1998, the veteran was evaluated for her migraine 
headaches.  She stated she had 1 to 2 headaches a week.  
Neurological examination was unremarkable.  

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for migraine headaches.  
The veteran has not submitted any objective evidence that 
headaches are productive of severe economic inadaptability.  
Also, there is no showing of outpatient treatment being 
needed on a regular basis and the frequency of the treatment 
is not objectively shown to cause severe economic hardship.  
Further, at the time of the June 1998 examination, she stated 
she had headaches only once or twice a week.  While in the 
past she reported having headaches more frequently than that, 
there has not been any showing of severe economic hardship 
resulting from the headaches at any time during the appeal 
process.  Consequently, the Board concludes that the migraine 
headache disorder does not warrant a rating in excess of 
30 percent.  


Entitlement to a Rating in Excess of 10 Percent
for Lumbosacral Strain

By rating decision dated in April 1992, service connection 
for low back pain was granted and a 10 percent evaluation was 
assigned, effective March 11, 1992.  

The veteran was accorded an examination of the spine by VA in 
October 1992.  She described chronic low back pain for which 
she reported having received intensive physical therapy in 
the past.  She had also taken anti-inflammatory medications, 
strong pain medications, and epidural blocks, but still 
continued to have ongoing low back problems.  She stated 
that, at the present time, she was receiving physical therapy 
at a service department facility.  It was indicated she had 
been seen by the orthopedic surgery people and a report from 
October 1992 indicated that she had chronic low back pain 
although X-ray studies were reportedly negative.  The notes 
also reflected that magnetic resonance imaging did not show 
any evidence of spinal pathology.  Accordingly, she was 
taking medication as needed.  

On examination, there was some tenderness over the lower 
lumbar spine.  There was also slight tenderness over the 
paravertebral muscles in that area.  Forward flexion beyond 
40 degrees was described as very painful.  She was noted to 
perform the movements very slowly with complaints of pain.  
Extension backward was to 20 degrees.  Lateroflexion was to 
20 degrees on each side.  Rotation was also to 20 degrees on 
each side.  It was indicated that moderate to severe pain was 
associated with the movements and the movements were 
described as significantly limited secondary to the chronic 
pain.  Straight leg raising was to about 30 to 40 degrees on 
both sides and caused pain in the lower back.  There were no 
radicular symptoms.  Knee jerks were two plus bilaterally and 
symmetrical.  Ankle jerks were one plus.  She was observed to 
ambulate slowly, but otherwise there were no abnormalities 
detected with her gait.  Toe and heel walking could not be 
performed normally or steadily.  X-ray studies of the spine 
showed minimal narrowing of the intervertebral space between 
the 5th lumbar vertebra and the 1st sacral segment.  The 
pertinent examination diagnosis was chronic low back pain 
with possible mild degenerative disc disease at the L5 - S1 
level.  

The subsequent medical evidence includes the report of a VA 
rating examination accorded the veteran in June 1998.  She 
was described as able to tilt the upper torso about 
30 degrees to the left and 30 degrees to the right.  She was 
able to rotate the upper torso 45 degrees in each direction.  
Flexion was to 45 degrees in the vertical position.  She had 
one plus and equal reflexes of the knees and ankles.  There 
was no lower extremity atrophy.  

The pertinent diagnosis was history of lumbosacral strain 
with subsequent periods of musculoskeletal muscle spasm and 
pain not associated at the present time with any objective 
findings to suggest lower extremity radiculopathy.  

The RO has rated the veteran's low back disability under 
Diagnostic Code 5295.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 provide that a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  The 
maximum rating of 40 percent is provided for lumbosacral 
strain which is severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

A review of the evidence shows that when the veteran was most 
recently examined by VA, lumbosacral strain was noted by 
history only.  It was further indicated that there were no 
objective findings at the time of the June 1998 examination 
which would suggest the presence of any low extremity 
radiculopathy.  The findings at the time of the 1998 
examination were not such as would warrant an increased 
rating under the provisions of Code 5295.  

However, the Board has also considered whether a higher 
rating is warranted under other provisions of the rating 
schedule.  Because there is evidence that the veteran has 
limited lumbar spine movement, consideration under Diagnostic 
Code 5292 is appropriate.  Under that code, a 10 percent 
rating is warranted for limitation of motion of the lumbar 
spine which is slight.  A 20 percent evaluation is for 
assignment where the motion restriction of the lumbar spine 
is moderate.  The maximum rating of 40 percent is for 
assignment where the motion restriction of the lumbar spine 
is severe.  38 C.F.R. § 4.71a, Code 5292.  

The evidence of record with regard to the back shows that an 
X-ray study at the time of the October 1992 rating 
examination showed only minimally narrowed intervertebral 
space between the 5th lumbar vertebra and the 1st sacral 
segment.  However, on clinical examination, motion 
restriction in all movements of the spine was noted.  The 
examiner stated that moderate to severe pain was associated 
with the movements and the movements were described as 
"significantly limited" at that time secondary to the chronic 
pain.  

At the time of the more recent examination in June 1998, 
while it was indicated that episodes of muscle spasm and pain 
were not associated with any objective findings to suggest 
lower extremity radiculopathy, motion of the spine was again 
described as restricted to an extent such that the 
undersigned finds that a rating of 20 percent is warranted 
due to limitation of motion of the lumbar spine.  However, a 
rating in excess of that is not in order at this time.  The 
motion restriction demonstrated, although significant, has 
not been shown to be of a severe degree.  At the time of the 
June 1998 examination, rotation and lateroflexion of the 
lumbar spine were not shown to be severely restricted.  While 
flexion of the spine was to only 45 degrees, it was not 
described as accompanied by pain.  

The undersigned notes that the veteran's complaints of back 
pain have been considered in the assignment of a 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) and 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  A review of 
the totality of the findings of the post service examinations 
discloses no evidence of functional loss due to pain in 
excess of that contemplated by the 20 percent rating.  The 
RO, as well, considered these provisions in its February 1999 
supplemental statement of the case.  

The Board notes that the provisions of 38 C.F.R. § 4.7 have 
also been considered in its assignment of the next higher 
evaluation of 20 percent for the veteran's low back 
disability.  That provision provides that, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  The 20 percent rating for the service-connected low 
back disability is for application on this basis as well.  
However, absent considerably more limitation of motion of the 
low back than what has been shown, the medical evidence of 
record does not approximate the criteria for a rating in 
excess of 20 percent.  


Entitlement to a Compensable Evaluation for Residuals
of a Left Ganglion Cyst

A review of the evidence discloses that, by rating decision 
dated in April 1992, service connection for scarring as a 
residual of a ganglion cyst of the left wrist was granted and 
a noncompensable evaluation was assigned, effective March 11, 
1992.  

Medical treatment records pertaining to the 1990's reflected 
the veteran was seen on various occasions for a number of 
complaints, with no reference to the left wrist ganglion cyst 
residuals.  A VA X-ray study of the left wrist in October 
1992 was interpreted as being normal.  

At the time of examination by VA in June 1998, it was stated 
that examination of the left wrist showed a healed incision 
at the wrist crease over the radial artery.  The artery was 
pulsatile and easily palpable.  No evidence of recurrent 
ganglion was noted.  Dorsiflexion of the wrist was to about 
45 degrees.  Palmar flexion was to nearly 60 degrees.  
Inversion and eversion were to 30 degrees each.  The 
diagnosis was postoperative status, excision of left volar 
wrist ganglion.  

The service-connected left wrist disability has been rated as 
noncompensably disabling under Diagnostic Code 7819, which 
provides for benign growths on the skin to be rated as scars 
or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7819 (1998).  
Eczema is rated under Diagnostic Code 7806, which provides a 
noncompensable evaluation for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is assigned for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  The next higher rating of 
30 percent is for assignment for eczema with exudation or 
itching constant, extensive lesions or marked disfigurement.  
The maximum rating of 50 percent is for application when 
there is eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or where 
the condition is exceptionally repugnant.  38 C.F.R. § 4.118, 
Code 7806.  The aforementioned findings do not demonstrate 
the presence of a disability picture which would warrant a 
compensable evaluation under this code.  The recent 
examination showed an incision at the wrist crease over the 
radial artery, but it was healed.  Further, the artery was 
pulsatile and easily palpable.  No evidence of recurrent 
ganglion was noted.  

In the alternative, the veteran could be rated on symptoms 
related to the skin.  The impairment could be rated, as 
provided for scars, on limitation of function of the affected 
part.  See 38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  
Under Diagnostic Code 5215, for limitation of motion of the 
wrist, with palmar flexion limited in line of the forearm, or 
dorsiflexion less than 15 degrees, a 10 percent rating is in 
order.  This applies whether the major or minor extremity is 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The Board is of the opinion that a compensable rating for the 
service-connected left wrist disability is not warranted at 
this time.  In order to warrant a compensable rating under 
Diagnostic Code 5215, the evidence of record must show 
limitation of motion with the wrist, with palmar flexion 
limited in line with the forearm, or dorsiflexion less than 
15 degrees.  However, the evidence of record, as summarized 
above, does not show that the veteran currently has 
limitation of motion of the left wrist so as to warrant a 
compensable evaluation.  

Although the Board recognizes that the veteran contends that 
she has pain involving the left wrist, the Board observes 
that her subjective complaints must be supported by adequate 
pathology for an increased evaluation to be assigned under 
§ 4.40 or 4.59.  Section 4.40 requires that functional loss 
due to pain be "supported by adequate pathology," and Section 
4.59, which provides for a minimum compensable evaluation for 
painful motion, requires that it be accompanied by "joint or 
periarticular pathology."  The most recent evidence of 
record, however, does not show any pathology to support the 
veteran's subjective complaints of pain.  The Board has 
considered all pertinent sections of 38 C.F.R. Parts 3 and 4 
as required by the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds, however, that the preponderance of 
the evidence is against the claim for entitlement to a 
compensable rating for left wrist ganglion residuals.  


ORDER

Service connection for a chronic ileum disorder is denied.  

An initial rating in excess of 30 percent for migraine 
headaches is denied.  

A 20 percent rating for the veteran's low back disability is 
granted.  This portion of the appeal is allowed, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

A compensable evaluation for residuals of a left ganglion 
cyst is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

